Gaynor, J. (dissenting):
I think the action is for a battery, in which ease the court had no jurisdiction. There is a contract, to be sure, to use lawful care to *529carry safely, but a wilful battery is not negligence, and is outside of the contract; as though a landlord should enter and batter his tenant. The lease bound him not to disturb the tenant’s quiet enjoyment, but the battery was primarily a battery, nevertheless, and not a breach of contract. This case is not like the case of a passenger being battered by another passenger, or by a third person, and the employees of the company suffering it. That would be a breach of contract; but here the battery was by the defendant.
Judgment and order of the Municipal Court reversed and new trial ordered, costs to abide the event.